Daly, Eiest Judge.
The return does not show that the complaint upon which the judgment was rendered was served with .the summons, or upon what complaint the judgment was given. It does not show that the complaint was verified by the oath of the party pleading, or by whom it was verified, or even state that it was duly verified. The return is simply that the summons was, by the constable’s return, certified “to have been served with the complaint verified.”
Under the new provision, by which, in cases of default, judgment may be taken upon the complaint without proof, it must appear that the statute has been strictly complied with. What appears to have been a complaint is annexed to the return,.but it is not stated to have been the complaint served, or upon which the judgment was rendered. Litchfield v. Burwell and others, 5 How. Pr. R. 341. If it was, it was insufficient, as it does not aver when the claim in suit was assigned to the plaintiff; and, even if that had been averred, I think it doubtful whether it states sufficiently any cause of action which could have been the subject of an assignment.
■Judgment reversed.